DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,010,844. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Patent ‘844 claim:
Regarding claim 2, a user device, comprising:
a processor;
a display unit;
a wireless communications hardware unit; and
a non-transitory computer-readable medium having stored thereon instructions that are executable to cause the system to perform operations comprising:
determining, at the user device, location data generated from the wireless communications hardware unit of the user device, wherein the wireless communications hardware unit includes at least one of a global positioning system (GPS) receiver or a wireless data network transmitter;
transmitting the location data to a server system for a determination whether a potential account overdraft exists for an account of a user of the user device;
receiving, from the server system, a notification of the potential account overdraft,

prevent the potential account overdraft;
displaying, on the display unit, the one or more electronically selectable options intended to prevent the potential account overdraft; and
receiving, from the user, a selection of a particular one of the one or more electronically selectable options intended to prevent the potential account overdraft (see claim 1 of Patent ‘844)
regarding claim 9, a method, comprising:
determining, at a user device, location data generated from a wireless communications hardware unit of the user device, wherein the wireless communications hardware unit includes at least one of a global positioning system (GPS) receiver or a wireless data network transmitter;
transmitting the location data from the user device to a server system for a determination whether a potential account overdraft exists for an account of a user of the user device;
receiving, at the user device from the server system, a notification of the potential account overdraft, wherein the notification includes one or more electronically selectable options intended to prevent the potential account overdraft;
displaying, on a display unit of the user device, the one or more electronically selectable options intended to prevent the potential account overdraft; and
receiving, at the user device from the user, a selection of a particular one of the one or more electronically selectable options intended to prevent the potential account overdraft;
regarding claim 16, a non-transitory computer-readable medium having stored thereon instructions executable by a user device to cause the user device to perform operations comprising:
determining location data generated from a wireless communications hardware unit of the
user device, wherein the wireless communications hardware unit includes at least one of a global positioning system (GPS) receiver or a wireless data network transmitter;

receiving, from the server system, a notification of the potential account overdraft, wherein the notification includes one or more electronically selectable options intended to prevent the potential account overdraft;
displaying, on a display unit of the user device, the one or more electronically selectable options intended to prevent the potential account overdraft; and
receiving, from the user, a selection of a particular one of the one or more electronically selectable options intended to prevent the potential account overdraft (see claim 9 of Patent ‘844).
One of ordinary skill in the art would have readily recognized that the claims of the instant application are obviously encompassed within the claims of the Patent ‘844 and differ only in terminology. Therefore it would have been obvious at the time the invention was made to modify the the claims of the Patent ‘844 to arrive at the claims of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





January 15, 2021
JAF
/JAMARA A FRANKLIN/              Primary Examiner, Art Unit 2876